United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-1053
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Keith J. Gatlin,                         *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                          Submitted: December 2, 1996

                               Filed: June 25, 1997
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Keith Gatlin pleaded guilty to conspiring to distribute cocaine and cocaine base
(crack), in violation of 21 U.S.C. §§ 841(a)(1) and 846, and conspiring to launder
money, in violation of 18 U.S.C. § 1956(h). The district court1 sentenced Gatlin to 121
months imprisonment and five years supervised release, and he appeals. Counsel filed




      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri.
a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Gatlin filed a pro se
supplemental brief with our permission. We affirm.

       We reject Gatlin's challenge to the district court's drug-quantity calculation.
Absent plain error, Gatlin cannot now challenge this calculation because he failed to
object to the quantity determination in the presentence report (PSR) either before or at
sentencing. See United States v. Karam, 37 F.3d 1280, 1285 (8th Cir. 1994), cert.
denied, 115 S. Ct. 1113 (1995). We find no plain error in the district court's drug-
quantity determination based upon the factual statements in the PSR. See United States
v. Hill, 91 F.3d 1064, 1072 (8th Cir. 1996) (defining plain error); United States v.
LaRoche, 83 F.3d 958, 959 (8th Cir. 1996) (per curiam) (district court entitled to
accept as true factual statements in PSR to which defendant does not object).

       We requested Gatlin's counsel to submit a supplemental brief in this case
addressing whether Gatlin's prior Eastern District of Missouri conviction barred a part
of the instant prosecution based on double jeopardy. Having carefully reviewed the
record, counsel's supplemental brief, and a second pro se brief submitted by Gatlin, we
now conclude the indictment does not raise double jeopardy concerns on its face, and
thus a double-jeopardy claim lacks merit. See United States v. Vaughan, 13 F.3d 1186,
1188 (8th Cir.), cert. denied, 511 U.S. 1094 (1994).

      Having reviewed the record, we find no other nonfrivolous issues. See Penson
v. Ohio, 488 U.S. 75, 80 (1988). Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                          -2-